DETAILED ACTION
This communication is responsive to application 15/984,896 filed 05/21/2018.
The instant application has a total of 20 claims pending in the application, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated 05/21/2018 and 06/06/2019 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/618970, fails to provide adequate support or written description in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. The provisional filing is substantially abbreviated and missing key functionality relative to the non-provisional filing. For instance, comparing the specifications and drawings, the provisional is 42 paragraphs with 8 drawings whereas the non-provisional is 108 paragraphs with 19 drawings. Key functionality claimed in all independent claims pertain to feature vectors of which none are found in the provisional application. Further lacking are any subsets, domain expert, offline functionality, or dimensionality reduction among others. Accordingly, the instant application has an effective filing date of 05/21/2018 being commensurate with the later non-provisional.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In particular, independent claims disclose “a plurality of input/output variables identified by domain experts”. Domain experts, which could encompass humans, are repeated by the specification in language of the claims and do not provide any requisite by which it can be ascertained how variables are identified. Accordingly, independent claims 1, 17, and 19 are rejected as lacking written description. Remaining claims are rejected as failing to cure the deficiency. Examiner interprets the language as corresponding to user-defined hyperparameters.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Dependent claims 2-3, 18, and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Specifically, said claims disclose “training using a normal data set” and “using both the normal data set and an abnormal data set”. The terms “normal” and “abnormal” are relative terms of degree which render the claims indefinite. A precise indication of normal would be 
Dependent claim 4 is rejected under 35 U.S.C. 112(b) as lacking antecedent basis. In particular, the claim recites the limitation "wherein the plurality of functional groups".  Groups of any kind are not disclosed until the wherein clause, therefore the claim lacks antecedent basis.
Dependent claims 4-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Specifically, said claims disclose “dominant controller functions”. The term “dominant” is a relative term of degree which render the claims indefinite. The specification merely repeats claims language without specifying how a function is dominant.
Dependent claim 7 is rejected under 35 U.S.C. 112(b) as lacking antecedent basis. In particular, the claim recites the limitation "wherein said identification".  The “identification” is never said prior to wherein clause, therefore the claim lacks antecedent basis.
Dependent claims 10 and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Specifically, said claims discloses “shallow feature learning” and “deep feature learning”. The term “shallow” and “deep” are relative terms of degree which render the claims indefinite. The term shallow is cured by subsequent dependent claim 11 though depends from claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.  Claim 1 is drawn to a system that works with nodes, an asset, and a computer which can be a software system implemented by computer programs.  It fails to assert that the software system is recorded on a non-transitory computer-readable medium so as to be structurally and functionally interrelated to the medium and permit the function of the descriptive material to be realized.  A computer program is merely a set of instructions capable of being executed by a computer.  Without a computer-readable medium to realize the computer program's functionality, the computer program constitutes non-statutory functional descriptive material.  See MPEP 2106.01.
Claims 2-16 are rejected because they are dependent on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
Shila et al., “Catching Anomalous Distributed Photovoltaics: An Edge-based Multi-modal Anomaly Detection”, hereinafter Shila.
With respect to claim 1, Shila teaches: 
A system to protect an industrial asset {Shila [Abstract] “energy system cyber security” illustrated system of Fig. 4}, comprising: 
a plurality of heterogeneous monitoring nodes each generating a series of monitoring node values over time associated with operation of the industrial asset {Shila Figs 4 and 1 system illustrates nodal distributed context of grid with “edge devices” or assets such as PV panels, appliances, houses, transformers, inverters, etc, [P.7 Line1] “For ease of exposition, PVs, house loads and nodes are collectively referred to as ‘device’”. Further, the node’s time value is graphed at Figs 3, 5, or 10 denoting “time series”}; and 
an offline abnormal state detection model creation computer, coupled to the heterogeneous monitoring nodes {Shila [P.1 Sect.1 ¶1-2] “advanced smart grid technologies… networked energy management systems” whereby [P.4-5 PgBrk] “we present the multi-modal anomaly detection framework, techniques to learn the anomaly detection models” wherein network is coupling, and suggests computer hardware, i.e., that which performs the modeling}, to: 
(i) receive the series of monitoring node values and perform a feature extraction process using a multi-modal, multi-disciplinary framework to generate an initial set of feature vectors {Shila [P.7 ¶2] “As shown in Figure 5, a sliding window is used to transform the time-series data into the input vector for training the models” for so-titled reference multi-modal anomaly detection with framework detailed [P.6 Sect.B] comprises feature sets. See also [P.7 RtCol] “Feature Engineering… SVM”}, 
(ii) perform feature dimensionality reduction to generate a selected feature vector subset {Shila [P.8 RtCol] “project features from a higher-dimensional space onto a lower-dimensional space”, i.e., Fig 9 “feature dimension is actually reduced” yielding Fig 10 “subset of the time series data”}, 
(iii) derive digital models through a data-driven machine learning modeling method, based on a plurality of input/output variables identified by domain experts or learning from the data {Shila [P.6-7 PgBrk] “We leverage various machine learning algorithms to learn the individual models” with numerous variables for I/O identified by equations of [P.6-8]. For example, [P.8 RtCol] “correlated variables Xunprojected… uncorrelated variables Xprojected” or [P.7 RtCol] “user-defined hyperparameters”}, 
(iv) automatically generate domain level features based on a difference between sensor measurements and digital model output {Shila [P.6 Sect.B ¶2] “evaluation set, computed using features from PV measurements… determines the degree to which the device is ‘under attack’” illustrated Fig 2 wherein active and reactive power correspond to exemplar domains, and “change in value” corresponds to the difference. Sensors are noted per [P.4 ¶2] “measured using additional sensors”. Further [P.5 Sect.A] “run the simulations using GridLAB-D… generate the PV output” teaches simulation for the technical effect as, for example, [P.10 ¶1] “synthetic anomaly injection”}, and 
(v) automatically calculate and output at least one decision boundary for an abnormal state detection model based on the selected feature vector subset and the plurality of generated domain level features {Shila [P.7 RtCol Num.3 – P.8] “maximize the distance of the decision boundary between the classes… the anomaly measure (AM) is defined as the distance to the hyperplane (i.e., the separating decision boundary)… the anomaly measure of the evaluation set is normalized with respect to the maximum anomaly measure in the normal data used for training the model”}.

With respect to claim 2, Shila teaches the system of claim 1, wherein 
	data-driven machine learning models are trained using a normal data set {Shila [P.7] Eq. 3 details normal vs anormal for time-series data input for training phase, i.e., [P.8 ¶1] “normal data used for training the model”}.

With respect to claim 3, Shila teaches the system of claim 2, wherein 
	the decision boundary is calculated using both the normal data set and an abnormal data set {Shila [P.7-8 PgBrk] “As normal classes are assigned a positive score, the distance to the hyperplane has a positive value. Anomaly points which lies outside of the decision boundary will have a negative distance”. That is, the decision boundary moves positive or negative based on normal/abnormal. See [P.7] Eq. 3 details normal vs anormal result}.

With respect to claim 4, Shila teaches the system of claim 1, wherein 
	the plurality of functional groups represents functional groups in a control system of the industrial asset to model dominant controller functions {Shila [P.2 Sect.II ¶1] “Energy Management System (EMS) that monitors, manages and controls the energy produced by the PV and the energy consumed by appliances” by way of example [P.3 RtCol] “tampering the control algorithms or the control parameters (e.g, change the power factor or ramp rate via EMS)”. See also [P.6 RtCol] “f(·)”}.

With respect to claim 8, Shila teaches the system of claim 1, wherein 
	the at least one decision boundary is automatically calculated based on at least one of: (i) the plurality of generated domain level features directly, and (ii) residuals of the plurality of generated domain levels {Shila [P.7 RtCol] “a special case of SVM where the algorithm learns the decision boundary that envelops the only class” is directly calculating, technique (i)}.

With respect to claim 9, Shila teaches the system of claim 1, wherein 
the offline abnormal state detection model creation computer is further to perform a feature dimensionality reduction process to generate the selected feature vector subset {Shila [P.8 RtCol] “project features from a higher-dimensional space onto a lower-dimensional space… Inverse-PCA technique” is principal component analysis; [P.7 RtCol]}.

With respect to claim 10, Shila teaches the system of claim 1, wherein 
the feature dimensionality reduction is further associated with a shallow feature learning technique {Shila [P.7 PgBrk] “principal component analysis” is shallow per instant specification [0070]}.

With respect to claim 11, Shila teaches the system of claim 10, wherein 
the shallow feature learning technique utilizes at least one of: (i) unsupervised learning, (ii) k-means clustering, (iii) manifold learning, (iv) non-linear embedding, (v) an isomap method, (vi) Locally-Linear Embedding ("LLE"), (vii) low-dimension projection, (viii) Principal Component Analysis ("PCA"), (ix) Independent 34Docket No: 323785_2 (G30.204)Component Analysis ("ICA"), (x) neural networks, (xi) a Self-Organizing Map ("SOM") method, (xii) genetic programming, and (xiii) sparse coding {Shila [P.7 PgBrk] “principal component analysis” and further illustrating neural network Fig 5}.

With respect to claim 12, Shila teaches the system of claim 1, wherein 
the feature dimensionality reduction is further associated with a deep feature learning technique associated with at least one of: (i) an auto-encoder, (ii) a de-noising auto-encoder, and (iii) a restricted Boltzmann machine {Shila [P.7 ColBrk] “Denoising Auto Encoder (DAE)”}.

With respect to claim 13, Shila teaches the system of claim 1, wherein 
the selected feature vector subset is further used in connection with at least one of: (i) anomaly detection, (ii) anomaly accommodation, (iii) anomaly forecasting, and (iv) system diagnosis {Shila replete with “anomaly detection” so-titled reference}.

With respect to claim 15, Shila teaches the system of claim 14, wherein 
	the abnormal state detection model is associated with at least one of: (i) an actuator attack, (ii) a controller attack, (iii) a monitoring node attack, (iv) a plant state attack, (v) spoofing, (vi) physical damage, (vii) unit availability, (viii) a unit trip, (ix) a loss of unit life, and (x) asset damage requiring at least one new part {Shila [P.3 Sect.B] “four types of attacks” detailed as disconnect, power curtailment, volt-var, and reverse power flow attacks. For example “reverse power flow… Internet-connected smart appliances which enable demand response techniques (e.g., control the load of the devices by utilities or via EMS by the customer). The objective of the attacker is to exploit the weaknesses in EMS itself or the Internet connect smart appliances to turn them off or the circuit breakers to reduce the house load demand. This will significantly increase the reverse power flow injected back to the grid”}.

With respect to claim 16, Shila teaches the system of claim 14, wherein 
the abnormal state detection model including the at least one decision boundary is associated with at least one of: (i) a line, (ii) a hyperplane, and (iii) a non-linear boundary separating normal space and abnormal space {Shila [P.7 Last¶] “hyperplane (i.e., the separating decision boundary)”}.

With respect to claim 17, Shila teaches: 
A computerized method to protect an industrial asset {Shila [Abstract] “machine learning algorithms” for “energy system cyber security” illustrated Fig 4. An algorithm is a method}, comprising: 
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 18 is rejected for the same rationale as claim 2.

With respect to claim 19, Shila teaches: 
A non-transitory, computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method to protect an industrial asset {Shila [P.5 Sect.A ¶1] “GridLAB-D software package… we developed python-based scripts” for [Abstract] “energy system cyber security” illustrated Fig 4}, the method comprising: 
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 20 is rejected for the same rationale as claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shila in view of 
Pajic et al., “Design and Implementation of Attack-Resilient Cyberphysical Systems” hereinafter Pajic.
With respect to claim 5, Shila teaches the system of claim 4. Pajic teaches wherein 
	the dominant controller functions are embedded inside a feedback loop controlling the industrial asset {Pajic [P.76] Fig 4 illustrates loop with controller for state-estimation of a vehicle/asset with functions x(t+1) and y(x) inside loop, solid red arrows}. 
	Both Pajic and Shila are directed to robust state estimation for protecting industrial assets thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the asset control as detailed by Pajic because “an adversarial signal can be injected into the control loop using the sensor measurments” (Pajic [P.67 ¶3]) and motivation is so as “to provide performance guarantees in CPSs in the presence of sensor attacks” (Pajic [P.79 Last¶]).

With respect to claim 6, the combination of Shila and Pajic teaches the system of claim 5, wherein 
	the dominant controller functions represent controllers or relationships between output or states that generate control input {Shila [P.7 ¶2] “estimated system state at current time step is predicted which is compared with the measured system state”. See also Pajic replete with state estimation. The repetition of non-limiting “or” with language of the claim considerably lacks clarity}.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shila in view of 
Christ et al., “Distributed and parallel time series feature extraction for industrial big data applications”, hereinafter Christ.
With respect to claim 7, Shila teaches the system of claim 1. Christ teaches wherein 
	said identification is associated with a correlation heat map across a plurality of heterogeneous monitoring nodes {Christ [P.12 ¶4] “heatmap in Fig. 3” illustrates correlation at [P.15] as well as [P.16] Fig 4 “heatmap” teaches heatmaps and whereby the context is illustrated [P.6] Fig 1, i.e., [P.22 Sect.6] “suitable for distributed IoT and Industry 4.0 applications like predictive maintenance”}.
	Christ is directed to modeling for state estimation thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the heatmaps disclosed by Christ for the heterogeneous nodes of Shila for the reason “because it allows to consider several different time series types per label and additionally takes meta-information into account” (Christ [P.22 Sect.6 ¶2]) and/or “This fosters the interpretation of the extracted features by domain experts and allows for the engineering of more complex, domain specific features” (Christ [P.19 ¶3], [P.10 Sect3.6]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shila in view of 
Zhou et al., “Design and Analysis of Multimodel-Based Anomaly Intrusion Detection Systems in Industrial Process Automation”, hereinafter Zhou.
With respect to claim 14, Shila teaches the system of claim 1. Zhou further comprising: 
	a real-time threat detection computer, coupled to the plurality of heterogeneous monitoring nodes {Zhou [P.1345 Last¶ - P.1346 ¶1] “computer systems… real-time system” illustrated Fig 12, replete with nodes}, to: 
(i) receive a series of current monitoring node values and generate a set of current feature vectors based on the offline feature creation process {Zhou [P.1351 ColBrk] “generate the feature vector in the form of feature set” for node values illustrated Fig 5; [P.1355 Sect.C ¶1] “models are built by offline training”}, 
(ii) access the abnormal state detection model having the at least one decision boundary created offline {Zhou [P.1350 ¶3] “classifier differentiates the actual attacks based on HMMs, which are obtained by an offline training”}, and 
(iii) execute the abnormal state detection model and transmit an abnormal state alert signal based on the set of current feature vectors and the at least one decision boundary {Zhou [P.1354 ¶1] “sends the anomaly alert” with [P.1347 Sect.III ¶1] “multiple models are used”}.
	Zhou is directed to modeling for industrial protection with anomaly detection thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to send the alert and train offline as disclosed by Zhou in combination with Shila as obvious to try in applying known techniques to known device to yield predictable results. The modeling as an offline process is conventional and art is pervasive as opposed to online modeling. Further, detailing that an alert be transmitted via computer does not provide durable support for novelty. The additional detail of Zhou merely elicits processes which are presumed by Shila as processing observed data with a time stamp and evaluating current vs past behavior (Shila [P.6 Sect.B], [P.7 ¶2]).












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Villella et al., US PG Pub No 20180248904A1 appears amongst closest patent literatures.
Bose et al., “Detecting Insider Threats Using RADISH: A System for Real-Time Anomaly Detection in Heterogeneous Data Streams” disclosed by MIT post-doc, see Figs 4, 7.
Ahmad et al., “Unsupervised real-time anomaly detection for streaming data” disclosed by Numenta provides extensive technical detail.
 Kim et al., “Squeezed Convolutional Variational Autoencoder for Unsupervised Anomaly Detection in Edge Device Industrial Internet of Things” disclosure per state of the art.
Muralidhar et al., “illiad: InteLLigent Invariant and Anomaly Detection in Cyber-Physical Systems” illustrates microgrid with diesel generator, see Fig 1.
Ntalampiras, Stavros, “Detection of Integrity Attacks in Cyber-Physical Critical Infrastructures Using Ensemble Modeling” discloses exogenous input, Fig 1.
Das et al., “Incorporating Feedback into Tree-based Anomaly Detection” discloses feedback with synthetic data, see Fig 2.
Junejo et Goh, “Behaviour-Based Attack Detection and Classification in Cyber Physical Systems Using Machine Learning” discloses decision boundaries with water pump embodiment, Fig 2.
Lyu et al., “Fog-Empowered Anomaly Detection in IoT Using Hyperellipsoidal Clustering” discloses algorithms for distributed nodes and hyperellipsoidal boundaries, see Fig 1.
Chalapathy et al., “Robust, Deep, and Inductive Anomaly Detection” discloses PCA.
Heo et al., “Improving Knowledge Distillation with Support Adversarial Samples” discloses high quality illustration of decision boundaries for student/teacher classifiers, Figs 1-2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124